Title: To George Washington from Rear Admiral Ternay, 31 July 1780
From: Ternay, Charles-Henri-Louis d’Arsac, chevalier de
To: Washington, George


					
						sir
						
							31 July [1780]
						
					
					I have received the Letter which Your Excellency, has done me the honor to write: It is with a true satisfaction that I see myself destined to cooperate with a General of his reputation in the execution of projects which may in the issue determine absolutely the fate of America; the hurry in which I was obliged to leave the ports of France did not permit that all the succours of Men and ships destined for the support of the common cause should come at the time I did. Monsieur the Chevalier de la Luzerne will have been able to inform Your Excellency of the intentions of the King in future. I do not enter with You, Sir, into a detail upon the operations of this year. I have had a long conversation with Monsieur, the Count de Rochambeau & Monsieur the Marquiss Fayette, this last who merits without doubt your confidence, for his talents—his patriotic zeal and above all for his attachment to You, will inform You of all matters which it has been practicable to adopt between us, in present circumstances. I hope these will change, and that being no longer confined within the bay of Rhode Island, I shall be able to

determine the fate of the campaign. All must depend on the succours which I expect to come from France or from the West Indies. My Seamen recover slowly. The scurvy prevails among them, but this is a disorder the land air & Vegetables dissipate in more or less time. Your Excellency may be assured that as soon as there is an equality of naval force, I shall seek the Common Enemy. I pray You to receive to day the assurance of the strongest attachment on my part and of the respect with which I am Sir Your Most Humble & Most Obedient servant
					
						The Chevalier de Ternay
					
				